The opinion of the court was delivered by
Ross, J.
The opinion ol the witnesses, sought to be elicited by the plaintiff’s inquiry as t<? whether the defendant improperly and unreasonably loaded the plaintiff’s horse on the occasion when it was claimed that it received an injury, does not fall within any of the exceptions to the general rule that witnesses must state facts, and not opinions, known to the court. | The witnesses were not experts in the ordinary acceptation of that term. It was proposed by the plaintiff to elicit the opinion of the witnesses on the very point which was in controversy between the parties, and which it was the province of the jury to try and determine, under instructions from the court. The witnesses ^ad described the condition of the road in regard to-hills and muddiness, the weight of the load, the difficulty the horses had in taking the load up the hills, and the length of time the horses were put to continuous labor. The caso in respect to the admissibility of the opinion of witnesses who observed the facts from which they were to draw their opinion, is not distinguishable from Lester v. Pittsford, 7 Vt. 158, and Fraser v. Tupper, 29 Vt. 409. In both those cases, it was held that the witnesses could not be allowed to give an opinion as to tho result or effect of the facts observed and testified to by them. This case does not fall within any of the exceptions to the general rule excluding witnesses from giving an opinion, stated by the court in those two cases.
Judgment affirmed.